--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION COPY


SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Second Amendment"),
dated as of June 1, 2010, is by and between SILVERLEAF RESORTS, INC., a Texas
corporation, having an address of 1221 River Bend Drive, Suite 120, Dallas,
Texas 75247 (“Borrower”) and LIBERTY BANK, a Connecticut non stock mutual
savings bank, having an office and place of business at 315 Main Street,
Middletown, Connecticut 06457 as facility agent and collateral agent (the
"Lender").


RECITALS


A.            WHEREAS, pursuant to the terms and subject to the conditions of
that certain Loan and Security Agreement, dated as of September 28, 2007, as
modified by a Letter Agreement dated November 15, 2007, accepted by Borrower on
December 14, 2007 and by a First Amendment to Loan Agreement dated as of July 2,
2008,  by and between Lender and Borrower (such Loan and Security Agreement as
so modified and amended, and as amended hereby and as may hereafter be amended,
restated, supplemented or modified from time to time, being hereinafter referred
to as the "Loan Agreement"), Lender has agreed to make available to Borrower
revolving credit facilities in a maximum principal amount of up to
$72,500,000.00; and


B.             WHEREAS, Borrower has requested that Lender accept a voluntary
prepayment in connection with the Borrower’s “Silverleaf Timeshare Loan-Backed
Notes 2010-A” securitization (the “June Securitization”), and Lender has agreed
to accept such voluntary prepayment subject to the terms and conditions of this
Second Amendment; and


C.             WHEREAS, in furtherance of the foregoing and to evidence the
agreements of the parties hereto, the parties hereto desire to amend the Loan
Agreement and to enter into such other agreements as are hereinafter provided.


AGREEMENT


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:


Article 1
Definitions


1.01         Capitalized terms used and not otherwise defined in this Second
Amendment shall have the meanings assigned to such terms in the Loan Agreement,
as amended hereby.

 
 

--------------------------------------------------------------------------------

 

Article 2
Amendments to Loan Agreement


The Loan Agreement is hereby amended as follows, such amendments to be deemed
effective as of the Second Amendment Effective Date (defined below):


2.01         Amendments to Article I Section 1.1 Definitions.  As of the Second
Amendment Effective Date, the following definitions are hereby amended and added
as follows:


(A)           Change to Definition of Maximum Amount.  The Definition of Maximum
Amount shall become:


 Maximum Amount means an aggregate amount not to exceed at any time
$72,500,000.00 until such time as Borrower has effected the June Securitization
and prepaid the Loan to an amount not greater than $40,000,000, and thereafter
the aggregate amount shall not exceed at any time $40,000,000.00.


(B)           Addition of Definition of Second Amendment Effective Date. The
Definition of Second Amendment Effective Date set forth below shall be added to
Article I Section 1.1 of the Loan Agreement in appropriate alphabetical order to
read in its entirety as follows:


 Second Amendment Effective Date shall mean the later of (i) the date of
execution of this Second Amendment by Lender or (ii) the date of satisfaction by
Borrower of all of the conditions set forth in Section 4 of this Second
Amendment.


2.02         Amendments To Section 2 Revolving Loan and Lending Limits.  As of
the Second Amendment Effective Date:


(A)           Change to Section 2.4(a) of the Loan Agreement (Voluntary
Prepayments).
Section 2.4(a) is hereby amended and restated to read in its entirety as
follows:


(a)                            Voluntary Prepayments.  Except for regular
payments of interest and principal as provided hereunder, prepayments, (i) shall
not be permitted during the Revolving Loan Period, and (ii) may be made in
whole, but not in part, upon five (5) days prior written notice to the Agent at
any time after the end of the Revolving Loan Period upon payment of the
applicable Prepayment Premium (whether such prepayment results from voluntary
payments by Borrower, acceleration, or otherwise); provided, however, that (A)
payments or prepayments of Pledged Notes Receivable made by Purchasers who are
not directly or indirectly solicited by Borrower to make such prepayment shall
not violate this Section 1.1(a), and no Prepayment Premium shall be payable as a
result of any such payment by Purchasers; and (B) so long as no Event of Default
and no event or condition which with the passage or lapse of time would be or
become an Event of Default exists, at any time prior to July 2, 2010, the
Borrower wishes to obtain a release any Pledged Notes Receivable, in a non
adverse selection method which does not impair the value, credit quality or
condition of the  remaining Pledged Notes Receivable held by Agent, for the
purpose of including those Pledged Notes Receivable in a securitization pooling
or similar conduit transaction, Borrower may prepay, in whole but not in part,
the principal balance of the Loan which Agent has participated to HSBC Bank and
M&I Marshall & Ilsley Bank without payment of a Prepayment Premium.

 
 

--------------------------------------------------------------------------------

 

2.03         Amendment of Section 12 Notices.  The notice provision in Section
12.1 for Lender shall be changed to:
 If to Lender:
 Liberty Bank
 315 Main Street
 Middletown, Connecticut  06457
 Attn: David F. Brede, Vice President
 Fax No. (860) 343-7436


2.04         Amendments to Schedule 1.0 to Loan Agreement. As of the Second
Amendment Effective Date, Schedule 1.0 to the Loan Agreement shall be in the
form attached hereto as Schedule 1.0.


Article 3
Events of Default


3.01         Acknowledgment of No Existing Events of Default. Borrower hereby
acknowledges that, immediately prior to giving effect to this Second Amendment,
Borrower has not failed to comply with any provision of the Loan Agreement and
knows, after due inquiry and investigation, of no events or conditions, which
exist or with the passage of time are or would be or become Events of Default.


Article 4
Conditions


4.01         Conditions to Effectiveness.  The effectiveness of this Second
Amendment and the agreements of Lender set forth herein, are subject to the
satisfaction of the following conditions precedent, all in form and substance
satisfactory to Lender in its sole discretion:


(a)            Lender shall have received each of the following, each in form
and substance satisfactory to Lender in its sole discretion, and, where
applicable, each duly executed by each party thereto, other than Lender:


(i)             This Second Amendment, duly executed by an authorized officer of
Borrower; and


(ii)            The consent of HSBC Bank to the Second Amendment by indicating
its consent on the form provided herein; and


(iii)           The consent of M & I Marshall and Isley Bank by indicating its
consent on the form provided herein; and


(iv)           Borrower shall have paid or authorized Lender to charge its loan
account for $18,400 in connection with the provisions contained in this Second
Amendment, which sum shall be retained in full by Lender and not participated to
or shared with HSBC Bank or M & I Marshall and Isley Bank; and

 
 

--------------------------------------------------------------------------------

 

(v)            Borrower shall have successfully consummated the June
Securitization and prepaid the Loan to an amount outstanding not greater than
$40,000,000; and


(vi)           All other documents Lender may request with respect to any matter
relevant to this Second Amendment or the transactions contemplated hereby.


(b)            The representations and warranties contained herein and in the
Loan Agreement and the Schedules and Exhibits thereto and the other documents
executed in connection with the Loan Agreement (herein referred to as "Loan
Documents"), as each is amended hereby, shall be true and correct as of the date
hereof, as if made on the date hereof, except for such representations and
warranties as are by their express terms limited to a specific date.


(c)            All proceedings taken in connection with the transactions
contemplated by this Second Amendment and all documents, instruments and other
legal matters incident thereto shall be satisfactory to Lender.


(d)            In selecting Eligible Notes Receivable for inclusion in the June
Securitization from those previously pledged to Agent under the Loan, key
portfolio metrics (weighted average FICO score, weighted average number of
payments made, weighted average remaining term, weighted average coupon) shall
not materially deteriorate after having given effect to such selection.


(e)            Borrower shall have paid Lender for all fees, costs and expenses
incurred by Lender in preparation and execution of this Second Amendment.


Article 5
Ratifications, Representations and Warranties


5.01         Ratifications. The terms and provisions set forth in this Second
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Loan Agreement and the other Loan Documents, and, except as
expressly modified and superseded by this Second Amendment the terms and
provisions of the Loan Agreement and the other Loan Documents are ratified and
confirmed and shall continue in full force and effect.  Borrower and Lender
agree that the Loan Agreement and the other Loan Documents, as amended hereby,
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms.  This Second Amendment is not intended to be or to
create, nor shall it be construed as or constitute, a novation or an accord and
satisfaction but shall constitute an amendment of the Loan Agreement.


5.02         Representations and Warranties.  Borrower hereby represents and
warrants to Lender that (a) the execution, delivery and performance of this
Second Amendment and any and all other Loan Documents executed and/or delivered
in connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Articles of Organization of
Borrower; (b) Borrower has authorized the execution, delivery and performance of
this Second Amendment and any and all other Loan Documents executed and/or
delivered in connection herewith; (c) the representations and warranties
contained in the Loan Agreement, as amended hereby, and any other Loan Document
are true and correct on and as of the date hereof and on and as of the date of
execution hereof as though made on and as of each such date; (d) no Default or
Event of Default under the Loan Agreement, as amended hereby, has occurred and
is continuing, unless such Default or Event of Default has been specifically
waived in writing by Lender; (e) Borrower is in full compliance with all
covenants and agreements contained in the Loan Agreement and the other Loan
Documents, as amended hereby; (f) Borrower has not amended its Articles or
Certificate of Incorporation or Bylaws since the date of the Loan Agreement; (g)
the execution, delivery and performance of this Second Amendment and the Loan
Documents executed in connection herewith by Borrower are within its powers,
have been duly authorized, and do not contravene (i) its Articles or Certificate
of Incorporation and Bylaws, or (ii) any applicable law; and (h) no consent,
license, permit, approval or authorization of, or registration, filing or
declaration with any governmental authority or other Person, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Second Amendment or the Loan Documents executed in connection herewith,
as applicable, by or against Borrower.

 
 

--------------------------------------------------------------------------------

 

Article 6
Miscellaneous Provisions


6.01         Survival of Representations and Warranties.  All representations
and warranties made herein and in the Loan Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
Second Amendment, shall survive the execution and delivery of this Second
Amendment and the other Loan Documents, and no investigation by Lender or any
closing shall affect the representations and warranties or the right of Lender
to rely upon them.


6.02         Reference to Loan Agreement.  Each of the Loan Agreement and the
other Loan Documents, and any and all other documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement and such other Loan Documents to the Loan
Agreement shall mean a reference to the Loan Agreement, as amended hereby.


6.03         Severability.  If any term or provision of this Second Amendment is
adjudicated to be invalid under applicable laws or regulations, such provision
shall be inapplicable to the extent of such invalidity without affecting the
validity or enforceability of the remainder of this Second Amendment which shall
be given effect so far as possible.


6.04         Successors and Assigns.  This Second Amendment is binding upon and
shall inure to the benefit of Lender, all future holders of any Note and all
Transferees, and each of their respective successors and permitted
assigns.  Borrower may not assign or transfer any of its rights or obligations
hereunder or under any of the other Loan Documents without the prior written
consent of Lender.


6.05         Counterparts.  This Second Amendment may be executed in one or more
counterparts, all of which taken together shall constitute but one and the same
instrument. This Second Amendment may be executed by facsimile transmission,
which facsimile signatures shall be considered original executed counterparts
for purposes of this Section 6.05, and each party to this Second Amendment
agrees that it will be bound by its own facsimile signature and that it accepts
the facsimile signature of each other party to this Second Amendment.


6.06         Effect of Waiver.  No consent or waiver, express or implied, by
Lender to or for any breach of or deviation from any covenant or condition by
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.


6.07         Headings.  The headings, captions, and arrangements used in this
Second Amendment are for convenience only and shall not affect the
interpretation of this Second Amendment.

 
 

--------------------------------------------------------------------------------

 

6.08         Applicable Law; Waiver of Jury Trial.  THIS SECOND AMENDMENT AND
ALL OTHER LOAN DOCUMENTS EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN
MADE AND TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE
LOAN AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE
PROVISIONS OF THE LOAN AGREEMENT.


6.11         Final Agreement.  THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS SECOND AMENDMENT IS
EXECUTED.  THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY,
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS SECOND AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT
SIGNED BY BORROWER AND LENDER.


6.12         Release by Borrower.  By execution of this Second Amendment,
Borrower acknowledges and confirms that Borrower does not have any offsets,
defenses or claims against Lender, or any of its present or former subsidiaries,
affiliates, officers, directors, shareholders, employees, agents,
representatives, attorneys, predecessors, successors or assigns whether asserted
or unasserted.  To the extent that Borrower may have such offsets, defenses or
claims, Borrower and each of its successors, assigns, parents, subsidiaries,
affiliates, predecessors, employees, agents, heirs, executors, as applicable,
jointly and severally, knowingly, voluntarily and intentionally waive, release
and forever discharge Lender, its subsidiaries, affiliates, officers, directors,
shareholders, employees, agents, attorneys, predecessors, successors and
assigns, both present and former (collectively the "Lender Affiliates") of and
from any and all actual or potential claims, demands, damages, actions, requests
for sanctions and causes of action, torts, obligations, suits, debts,
controversies, damages, judgments, executions, claims and demands whatsoever,
all other liabilities whether known or unknown, matured or unmatured, contingent
or absolute, of any kind or description whatsoever, either in law or in equity
or otherwise, asserted or unasserted which against Lender and/or Lender
Affiliates they ever had, now have, claim to have or may later have or which any
of any Borrower's successors, assigns, parents, subsidiaries, affiliates,
predecessors, employees, agents, heirs, executors, as applicable, both present
and former ever had, now has, claim to have or may later have, upon or by reason
of any manner, cause, causes or thing whatsoever, including, without limitation,
any presently existing claim or defense whether or not presently suspected,
contemplated or anticipated, and Borrower hereby agrees that Borrower is
collaterally estopped from asserting any claims against Lender or any of the
Lender Affiliates relating to the foregoing.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amendment To Loan and Security Agreement has
been executed and is effective as of the date first above written.



 
BORROWER:
           
SILVERLEAF RESORTS, INC., a Texas corporation
                     
By:
/S/  HARRY J. WHITE, JR.
     
Name:
Harry J. White, Jr.
   
Title:
Chief Financial Officer
                     
LENDER:
           
LIBERTY BANK
                     
By:
/S/  DAVID F. BREDE
     
Name:
David F. Brede
   
Title:
Vice President





Each of the undersigned acknowledge and agree to this Second Amendment and
further agree that upon receipt from Lender of an amount equal to the
outstanding balance of its Participant’s Share (as defined in the applicable
Participation Agreement identified below) in the Loan plus all accrued and
unpaid interest thereon (pursuant to Section 5.5 of such Participation
Agreement), its Participant’s Share shall be deemed reconveyed to Lender:


HSBC Bank USA, National Association
Participation Agreement dated as of July 2, 2008, as amended


By:  /S/  PAUL J. PRZYBYLSKI
Name/Title: Paul J. Przybylski, Vice President
As of June 2, 2010


M & I Marshall and Isley Bank
First Amended and Restated Participation Agreement dated as of July 2, 2008, as
amended


By:  DAMON W. PELERS
Name/Title:  Damon W. Pelers / Vice President


As of June 1, 2010

 
 

--------------------------------------------------------------------------------

 

List of Exhibits and Schedules to Agreement Not Filed Herewith:


Schedule 1.0 – Identification of Lenders, Participants and Their Respective Pro
Rata Percentage
 
 

--------------------------------------------------------------------------------